Citation Nr: 0323286	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  98-00 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
to include spontaneous right-sided pneumothorax, possible 
ruptured emphysematous bleb, and chronic obstructive 
pulmonary disease, to include as due to nicotine dependence 
in service.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 1949 
and from September 1950 to April 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The veteran was scheduled for an RO hearing in December 1998, 
but he withdrew his hearing request in writing in the same 
month.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The medical evidence of record does not support the 
finding that the veteran's current pulmonary disorder is 
etiologically related to any incident of service, including 
claimed nicotine dependence.


CONCLUSION OF LAW

A pulmonary disorder, to include spontaneous right-sided 
pneumothorax, possible ruptured emphysematous bleb, and 
chronic obstructive pulmonary disease, was not incurred in or 
aggravated by service or as due to nicotine dependence in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing his claimed 
disorder.  There is no indication of additional relevant 
medical evidence that has not been obtained by the RO to 
date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a March 2003 
letter.  See 38 U.S.C.A. § 5103.  This issuance, which 
includes a summary of the VCAA, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Previously, the VA Office of General Counsel (OGC) had 
concluded that, under certain circumstances, service 
connection could be established for a disease or injury that 
was a direct result of tobacco use arising out of nicotine 
dependence that occurred during service.  See VAOPGCPREC 19-
97, 62 Fed. Reg. 37954 (1997); VAOPGCPREC 2-93, 58 Fed. Reg. 
42746 (1993).  More recently enacted legislation prohibits 
service connection of a disability on the basis that it 
resulted from disease attributable to the use of tobacco 
products by a veteran during his or her service.  This 
statute, however, applies only to claims filed after June 9, 
1998.  See 38 U.S.C.A. § 1103 (West 2002).  Accordingly, as 
the veteran's claim was received in July 1997, these now-
deleted provisions are applicable in the present case, and 
consideration of a disability that was a direct result of 
tobacco use arising out of nicotine dependence that occurred 
during service is warranted.

The Board has reviewed the veteran's service-medical records 
and observes that he received no treatment during that time 
for any pulmonary symptomatology.  

Following service, the veteran was hospitalized at a private 
facility for pneumonia of the right lung and cystic disease 
in January 1965.  The veteran's disorder was characterized as 
"probably congenital" at that time.  X-rays revealed a 
cystic lesion of the right lung.  

The veteran underwent failed placement of a right chest tube 
for evacuation of the pneumothorax in August 1995 and a right 
thoracotomy, wedge resection of the ruptured emphysematous 
bleb of the upper lobe, and a partial parietal pleurectomy in 
September 1995.  This surgical treatment followed the onset 
of acute shortness of breath subsequent to a sneezing 
episode, with right-sided major pneumothorax.  

In a November 1997 statement, a private doctor noted that the 
veteran's emphysema was probably secondary to smoking.  

The veteran underwent a VA respiratory examination in October 
2002, with a doctor who reviewed his claims file.  Following 
a physical examination, the examiner diagnosed hypertensive 
cardiovascular disease; severe chronic obstructive pulmonary 
disease, with status post partial lobectomy of the right lung 
in 1995 with severe respiratory compromise and severe 
progressive disease that was related to cigarette smoking; 
aortoiliac occlusive disease, with status post bypass 
operation in 2001; and a post-traumatic convulsive disorder.  
The examiner concluded that, although the veteran's lung 
problems were thought to be related to chronic excessive 
cigarette smoking, the time frame (with treatment beginning 
in 1965) and the amounts of cigarette consumption while in 
the service made it "less likely than not" that his 
respiratory disorder "is service-connected."  The examiner 
further noted that "[t]here is not enough time frame 
involved here to say that he was nicotine dependent at the 
time of dismissal from service in 1952."  

In a December 2002 statement, Robert M. Tafel, M.D., opined 
that "[s]moking one pack of cigarettes per day for 16 months 
during 1950 and 1951 would, more than likely, have caused 
[the veteran] to become addicted to or dependent on 
nicotine."  

The Board fully acknowledges Dr. Tafel's statement that the 
veteran was more likely than not addicted to cigarettes as a 
result of smoking during service.  Dr. Tafel, however, did 
not indicate that he had reviewed the veteran's medical 
records in reaching his conclusion.  Moreover, the relevant 
question for the Board is not merely whether the veteran was 
dependent on nicotine during service but whether he has a 
disability that is a direct result of tobacco use arising out 
of nicotine dependence that was incurred during service.  

In the present case, the only medical evidence of record 
directly addressing this pertinent question is the October 
2002 VA examination report.  The examiner, after reviewing 
the veteran's claims file, found that his lung problems were 
related to smoking.  This examiner, however, also determined 
that the time frame involved in the development of a 
pulmonary disability was such that it was not likely that the 
veteran was nicotine-dependent during service and that his 
current disability is not attributable to service.  In short, 
this opinion, based on a review of the relevant medical 
evidence of record, is of substantially more probative value 
and directly contradicts the contentions of the veteran.

Indeed, the veteran's lay contentions constitute the only 
evidence of record directly suggesting a causal relationship 
between a current pulmonary disability and service, or 
nicotine dependence that started during service.  The 
veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render either a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
pulmonary disorder, to include spontaneous right-sided 
pneumothorax, possible ruptured emphysematous bleb, and 
chronic obstructive pulmonary disease, to include as due to 
nicotine dependence in service, and the claim must be denied.  
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for a 
pulmonary disorder, to include spontaneous right-sided 
pneumothorax, possible ruptured emphysematous bleb, and 
chronic obstructive pulmonary disease, to include as due to 
nicotine dependence in service, is denied.



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

